Exhibit 10.2

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

Eleven Madison Avenue

New York, New York 10010

Alliance HealthCare Services, Inc.

100 Bayview Circle

Suite 400

Newport Beach, CA 92660

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of June 3, 2013,
among Alliance HealthCare Services, Inc. (“Company”), the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent (“Administrative Agent”) (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time,
including pursuant to the Credit Agreement Amendment described herein, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

Each Lender (each, an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”;
the Loans borrowed thereunder the “Incremental Term Loans”) subject to the terms
and conditions set forth herein.

Each Incremental Term Loan Lender, Company and Administrative Agent acknowledge
and agree that the Incremental Term Loan Commitments provided pursuant to this
Agreement shall constitute Incremental Term Loan Commitments of the respective
Tranche specified in Annex I attached hereto (i.e., the Initial Term Loans) and,
upon the incurrence of Incremental Term Loans pursuant to such Incremental Term
Loan Commitments, such Incremental Term Loans shall be deemed Initial Term Loans
for all purposes of the Credit Agreement (other than for purposes of
Section 2.1(a)(i), Section 2.5A, Section 4.4 and Sections 5.9A and C of the
Credit Agreement) and the other applicable Loan Documents.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto (including all of the conditions
contained therein) in respect of each Incremental Term Loan Commitment provided
pursuant to this Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, Administrative Agent, Company and its
acknowledgement by each Subsidiary Guarantor, (ii) the delivery to
Administrative Agent of such fully executed counterparts (including by way of
facsimile or other electronic transmission), (iii) the delivery to the
Administrative Agent of the items described in Annexes II, III, IV and V hereto,
(iv) receipt



--------------------------------------------------------------------------------

by the Administrative Agent and the Incremental Term Loan Lenders of a financial
condition certificate dated the Agreement Effective Date, substantially in the
form of Exhibit A hereto and with appropriate attachments and in any event in
form and substance reasonably satisfactory to the Administrative Agent
demonstrating that, assuming the incurrence of the Incremental Term Loans and
the consummation of the 2009 Note Redemption, Company will be Solvent and
(v) the occurrence of the First Amendment Effective Date (as defined in
Amendment No. 1 to Credit Agreement and Limited Waiver, dated as of the date
hereof among Company, the Lenders party thereto and the Administrative Agent
(the “Credit Agreement Amendment”)), this Agreement shall be deemed to be
effective (such date, the “Agreement Effective Date”). Upon satisfaction of the
conditions precedent set forth in Section 11 of Annex I hereto (such date, the
“Incremental Term Loan Closing Date”), each Incremental Term Loan Lender party
hereto (i) shall be obligated to make the Incremental Term Loans on the date set
forth in the Notice of Borrowing required to be delivered pursuant to
Section 11(iii) of Annex I hereto and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Loan Documents.

Company acknowledges and agrees that (i) it shall be liable for all Obligations
with respect to the Incremental Term Loan Commitments provided hereby including,
without limitation, all Incremental Term Loans made pursuant thereto, and
(ii) all such Obligations (including all such Incremental Term Loans) shall be
entitled to the benefits of the Collateral Documents and the Subsidiary Guaranty
to the extent set forth therein.

Each Subsidiary Guarantor acknowledges and agrees that all Obligations with
respect to the Incremental Term Loan Commitments provided hereby and all
Incremental Term Loans made pursuant thereto shall (i) be fully guaranteed
pursuant to the Subsidiary Guaranty to the extent set forth therein and
constitute “Guarantied Obligations” thereunder and (ii) be entitled to the
benefits of the Loan Documents to the extent set forth therein.

Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement
certifying that the conditions set forth in clauses (i) and (ii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement have been satisfied (together with calculations
demonstrating same (where applicable) in reasonable detail).

Attached hereto as Annex III are opinions of Richard Johns, General Counsel for
Company and Latham & Watkins LLP, special counsel to the Loan Parties, delivered
as required pursuant to clause (vi) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement.

Attached hereto as Annex IV are officers’ certificates, board of director
resolutions and evidence of good standing of Company and each other Loan Party
required to be delivered pursuant to clause (vii) of the definition of
“Incremental Loan Commitment Requirements” appearing in Section 1 of the Credit
Agreement.

Attached hereto as Annex V is evidence demonstrating that the full amount of the
Loans to be made under the Incremental Term Loan Commitments (assuming the full
utilization thereof) may be incurred without violating the terms of material
Indebtedness of Company (after giving effect to the Credit Agreement Amendment)
and its Subsidiaries (including, without

 

2



--------------------------------------------------------------------------------

limitation, the 2009 Senior Notes) as required to be delivered pursuant to
clause (viii) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement.

Company shall pay to Administrative Agent, for distribution to each Incremental
Term Loan Lender, a ticking fee equal to 1.625% per annum of each Incremental
Term Loan Lender’s Incremental Term Loan Commitment (calculated on the basis of
the actual number of days elapsed in a 360-day year), beginning to accrue on
November 1, 2013 and payable to each Incremental Term Loan Lender on the earlier
of (1) the date of termination of the Incremental Term Loan Commitments and
(2) the Incremental Term Loan Closing Date (the “Incremental Ticking Fee”).

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on October 11, 2013. If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.

After the execution and delivery to Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Loan Documents pursuant to Section 10.6 of
the Credit Agreement.

The Incremental Term Loan Commitments shall terminate on the earliest of (i) the
borrowing of the Incremental Term Loans by Company, (ii) December 6, 2013 and
(iii) the irrevocable termination of the Incremental Term Loan Commitments by
notice in writing by Company to Administrative Agent and the Incremental Term
Loan Lenders.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, COMPANY, EACH SUBSIDIARY GUARANTOR, ADMINISTRATIVE AGENT AND
EACH INCREMENTAL TERM LOAN LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. COMPANY, EACH
SUBSIDIARY GUARANTOR, ADMINISTRATIVE AGENT AND EACH INCREMENTAL TERM LOAN LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED THERETO. COMPANY, EACH SUBSIDIARY
GUARANTOR, ADMINISTRATIVE AGENT AND EACH INCREMENTAL TERM LOAN LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Incremental Term
Loan Lender By  

  /s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory By  

  /s/ Alex Verdone

  Name: Alex Verdone   Title: Authorized Signatory

Agreed and Accepted

this 11th day of October, 2013:

 

ALLIANCE HEALTHCARE SERVICES, INC. By:  

  /s/ Richard W. Johns

  Name: Richard W. Johns   Title: Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

  /s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory By:  

  /s/ Alex Verdone

  Name: Alex Verdone   Title: Authorized Signatory



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees to each the foregoing
provisions of this Incremental Term Loan Commitment Agreement and to the
incurrence of the Incremental Term Loans to be made pursuant thereto.

 

ADVANCED IMAGING SERVICES, LLC

AROOSTOOK MRI LLC

DIAGNOSTIC HEALTH CENTER OF ANCHORAGE, LLC

MSA MANAGEMENT, LLC

NEOSPINE RADIOSURGERY, LLC

NEW ENGLAND MOLECULAR IMAGING LLC

RADIOLOGY 24 | 7, LLC

REA MANAGEMENT, LLC

U.S. RADIOSURGERY, LLC

U.S. RADIOSURGERY OF AUSTIN, LLC

U.S. RADIOSURGERY OF CHICAGO, LLC

U.S. RADIOSURGERY OF COLUMBUS, LLC

U.S. RADIOSURGERY OF ILLINOIS, LLC

U.S. RADIOSURGERY OF PHILADELPHIA, LLC

U.S. RADIOSURGERY OF RENO, LLC

U.S. RADIOSURGERY OF RUSH-CHICAGO, LLC

U.S. RADIOSURGERY OF SAN DIEGO, LLC

U.S. RADIOSURGERY OF TULSA, LLC

USR HOLDINGS, LLC

By:  

  /s/ Richard W. Johns

  Name: Richard W. Johns   Title:   Secretary By:  

  /s/ Nicholas Poan

  Name: Nicholas Poan   Title:   Assistant Secretary



--------------------------------------------------------------------------------

ALLIANCE MEDICAL IMAGING SOLUTIONS, LLC

By:   ALLIANCE HEALTHCARE SERVICES, INC.,   its sole member   By:  

  /s/ Howard K. Aihara

    Name:   Howard K. Aihara     Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

ILLINOIS CYBERKNIFE, LLC By: US RADIOSURGERY OF ILLINOIS, LLC,   its managing
member By:  

  Richard W. Johns

  Name: Richard W. Johns   Title:   Secretary



--------------------------------------------------------------------------------

ALLIANCE IMAGING NC, INC. ALLIANCE ONCOLOGY, LLC ALLIANCE RADIOSURGERY, LLC
MEDICAL DIAGNOSTICS, INC. MEDICAL OUTSOURCING SERVICES, LLC MID-AMERICAN IMAGING
INC. NEOSPINE BLOCKER CORP. NEHE/WSIC II, LLC NEW ENGLAND HEALTH ENTERPRISES,
INC. PET SCANS OF AMERICA CORP. THREE RIVERS HOLDING CORP. SHARED P.E.T.
IMAGING, LLC SMT HEALTH SERVICES INC. RAMIC DES MOINES, LLC WEST COAST PETCT,
LLC By:  

  /s/ Richard W. Johns

  Name: Richard W. Johns   Title:   Secretary



--------------------------------------------------------------------------------

WESTERN MASSACHUSETTS MAGNETIC RESONANCE SERVICES, INC.

By:  

  /s/ Howard K. Aihara

  Name: Howard K. Aihara   Title: Treasurer NEHE - MRI, LLC By:   NEW ENGLAND
HEALTH ENTERPRISES, INC.,   its sole member and manager   By:  

  /s/ Richard W. Johns

    Name: Richard W. Johns     Title:   Secretary



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH ENTERPRISES BUSINESS TRUST

By:  

  /s/ Percy C. Tomlinson, Jr.

  Name: Percy C. Tomlinson, Jr.   Title:   Trustee By:  

  /s/ Richard W. Johns

  Name: Richard W. Johns   Title:   Trustee



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH IMAGING-HOULTON, LLC By:   NEHE - MRI, LLC,   its sole member
  By:   NEW ENGLAND HEALTH ENTERPRISES, INC.,     its sole member and manager  
  By:  

  /s/ Richard W. Johns

      Name: Richard W. Johns       Title: Secretary



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of October 11, 2013

 

1. Name of Borrower: Alliance HealthCare Services, Inc.

 

2. Incremental Term Loan Commitment Amounts:

 

Names of Incremental Term Loan Lenders

   Amount of Incremental Term Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000   

Total Incremental Term Loan Commitment: $70,000,000

  

 

3. Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder): To constitute part of, and be added to, the
outstanding Initial Term Loans in accordance with Section 2.11C of the Credit
Agreement.

 

4. Indicate the Incremental Term Loan Funding Date: As of the date set forth in
the Notice of Borrowing required to be delivered in accordance with
Section 11(iii) of this Annex I.

 

5. Incremental Term Loan Maturity Date: The Initial Term Loan Maturity Date
(June 3, 2019)

 

7. Dates for, and amounts of, Scheduled Incremental Term Loan Repayments: Each
Scheduled Initial Term Loan Repayment Date and at the amounts set forth in the
Credit Agreement Amendment.

 

8. Applicable Margins: The same as those that are applicable to the Initial Term
Loans.

 

9. The proceeds of the Incremental Term Loans along with cash on hand of Company
and borrowings of Revolving Loans shall be used (a) to redeem the outstanding
amount of the 2009 Senior Notes in accordance with the terms of the 2009 Senior
Notes Indenture (the “2009 Note Redemption”) and (b) to pay fees and expenses in
connection with the 2009 Note Redemption and the Credit Agreement Amendment.

 

10.

To the extent that the 2009 Note Redemption will be consummated on a date that
is more than two Business Days after the Incremental Term Loan Closing Date, the
proceeds of such Incremental Term Loans shall be held in an account with the
Collateral Agent until such time as it receives a written notice from Company no
earlier than two Business Days



--------------------------------------------------------------------------------

ANNEX I

 

  prior to the date the 2009 Note Redemption is consummated, upon which time the
proceeds of such Incremental Term Loans shall be credited to the account of
Company at the Funding and Payment Office.

 

11. Conditions to Funding:

(i) the Agreement Effective Date shall have occurred;

(ii) upon the funding of the Incremental Term Loans on the Incremental Term Loan
Closing Date, (x) payment by Company to each Incremental Term Loan Lender a fee
equal to 1.00% of such Incremental Term Loan Lender’s Incremental Term Loan
Commitment (the “Upfront Fee”), which Upfront Fee shall be earned, due and
payable in full on the Incremental Term Loan Closing Date, (y) payment by
Company of the Incremental Ticking Fee and (z) payment by Company to Credit
Suisse Securities (USA) LLC all fees set forth in the Engagement Letter dated as
of October 3, 2013 between Company and Credit Suisse Securities (USA) LLC;

(iii) Administrative Agent shall have received at the Notice Office on or before
the Incremental Term Loan Closing Date, in accordance with the provisions of
Section 2.1B of the Credit Agreement, an executed Notice of Borrowing, in each
case signed by the chief executive officer, the chief financial officer or the
treasurer of Company or by any officer of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent;

(iv) Company shall have sent a notice of redemption in accordance with
Section 1105 of the 2009 Senior Notes Indenture within eight Business Days of
the Agreement Effective Date in connection with the 2009 Note Redemption;

(v) as of the date that the notice of redemption was sent as described in clause
(iv) above, the representations and warranties contained in the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects on and as of that date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; and

(vi) no event shall have occurred and be continuing or would result from the
consummation of the borrowing of the Incremental Term Loans that would
constitute a Potential Event of Default or an Event of Default under Sections
8.1 or 8.6 of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

 

[Officers’ certificate required to be delivered pursuant to clause (iii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section 1
of the Credit Agreement certifying that the conditions set forth in clauses
(i) and (ii) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement have been satisfied]



--------------------------------------------------------------------------------

ANNEX III

 

[Opinions of counsel to the Loan Parties, delivered as required pursuant to
clause (vi) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement]

 



--------------------------------------------------------------------------------

ANNEX IV

 

[Officers’ certificates, board of director resolutions and evidence of good
standing of Company and the other Loan Parties required to be delivered pursuant
to clause (vii) of the definition of “Incremental Loan Commitment Requirements”
appearing in Section 1 of the Credit Agreement]



--------------------------------------------------------------------------------

ANNEX V

 

[Evidence demonstrating that the full amount of the Loans to be under the
Incremental Term Loan Commitments (assuming the full utilization thereof) may be
incurred without violating the terms of material Indebtedness of Company (after
giving effect to the Credit Agreement Amendment) and its Subsidiaries
(including, without limitation, the 2009 Senior Notes) as required to be
delivered pursuant to clause (viii) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 1 of the Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] FINANCIAL CONDITION CERTIFICATE

To the Administrative Agent and each of the Incremental

Term Loan Lenders party to the Incremental Term Loan

Commitment Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Alliance HealthCare Services,
Inc. (“Company”), a Delaware corporation, in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Incremental
Term Loan Lenders pursuant to the Incremental Term Loan Commitment Agreement,
dated as of October 11, 2013 among Company, the lenders party thereto (each, an
“Incremental Term Loan Lender” and, collectively, the “Incremental Term Loan
Lenders”), and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
(the “Administrative Agent”) (including the Annexes thereto and as amended,
updated, modified and supplemented from time to time, the “Incremental Term Loan
Commitment Agreement”), which Incremental Term Loan Commitment Agreement is
being entered into in accordance with Section 2.11 of that certain Credit
Agreement, dated as of June 3, 2013 among Company, the lenders from time to time
party thereto, and the Administrative Agent (as amended, updated, modified and
supplemented from time to time, the “Credit Agreement”) . Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

2. Assuming the incurrence of the Incremental Term Loans (as defined in the
Incremental Term Loan Commitment Agreement) and the consummation of the 2009
Note Redemption (as defined in the Incremental Term Loan Commitment Agreement):

(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Company and its Subsidiaries,
on a consolidated basis;

(b) the present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Company on its debts and
liabilities as they become absolute and matured;

(c) the Company and its Subsidiaries do not intend to, and do not believe that
they will, on a consolidated basis, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature; and

(D) the Company and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which the Company’s assets would constitute unreasonably small
capital.

For purposes of this Financial Condition Certificate, the amount of contingent
liabilities at any time shall be computed as the amount of liabilities that, in
the light of all the facts and



--------------------------------------------------------------------------------

circumstances existing at such time, can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

3. For purposes of this Financial Condition Certificate, I, or officers of
Company and/or its Subsidiaries under my direction and supervision, have
performed the following procedures as of and for the periods set forth below.

 

  (a) Reviewed (i) the financial statements referred to in Section 5.3A of the
Credit Agreement and (ii) the financial statements for the Fiscal Quarter ended
June 30, 2013 delivered pursuant to Section 6.1(i)(b) of the Credit Agreement.

 

  (b) Made inquiries of certain officers of Company and its Subsidiaries that I
have deemed necessary as a foundation for this Financial Condition Certificate.

 

  (c) Reviewed to my satisfaction the Incremental Term Loan Commitment
Agreement, the Credit Agreement Amendment (as defined in the Incremental Term
Loan Commitment Agreement) and the other Loan Documents.

IN WITNESS WHEREOF, the undersigned has set his hand this 11th day of October,
2013.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:  

 

  Name:   Howard K. Aihara   Title:   Executive Vice President and Chief
Financial Officer